[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Taylor v. Harris, Slip Opinion No. 2020-Ohio-1046.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.


                         SLIP OPINION NO. 2020-OHIO-1046
              TAYLOR, APPELLANT, v. HARRIS, WARDEN, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
     may be cited as Taylor v. Harris, Slip Opinion No. 2020-Ohio-1046.]
Habeas corpus—Inmate failed to comply with filing requirements of R.C.
        2969.25(A)—Court of appeals’ dismissal of petition affirmed.
  (No. 2019-0837—Submitted November 13, 2019—Decided March 24, 2020.)
              APPEAL from the Court of Appeals for Trumbull County,
                         No. 2018-T-0100, 2019-Ohio-2098.
                                ___________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the Eleventh District Court of Appeals
dismissing the petition for a writ of habeas corpus filed by appellant, Gudonavon J.
Taylor. We also deny Taylor’s motion for leave to file an amended brief instanter.
                         Facts and Procedural Background
        {¶ 2} On December 18, 2007, the state filed in juvenile court a complaint
alleging that Taylor murdered Jerold Bryson.           The state then filed a motion
requesting that the juvenile court relinquish jurisdiction and transfer Taylor to the
                             SUPREME COURT OF OHIO




general division of the common pleas court to be tried as an adult pursuant to R.C.
2152.10(A)(1)(a) and 2152.12(A)(1)(a).
        {¶ 3} On March 11, 2008, the juvenile court granted the motion, finding
that Taylor was 17 years old at the time of the alleged offense and that there was
probable cause to believe that he had used a firearm in committing murder during
a felonious assault. The juvenile court transferred Taylor’s case to the general
division of the common pleas court for criminal prosecution.
        {¶ 4} Taylor was indicted for three counts of murder, two counts of
felonious assault, one count of discharging a firearm on or near prohibited premises,
and one count of having a weapon under a disability, each with a firearm
specification. See State v. Taylor, 2d Dist. Montgomery, No. 23990, 2013-Ohio-
186, ¶ 2. He was found guilty of all charges and specifications and sentenced to an
aggregate prison term of 41 years to life. Id. at ¶ 5. Taylor is currently serving his
sentences at Trumbull Correctional Institution.
        {¶ 5} On November 21, 2018, Taylor filed a petition for a writ of habeas
corpus in the Eleventh District Court of Appeals. Taylor’s petition claimed that the
court of common pleas lacked subject-matter jurisdiction because the juvenile court
had failed to make the required findings set forth in R.C. 2152.12(A)(1)(a) before
the transfer. He also challenged the constitutionality of the mandatory-transfer
procedures.
        {¶ 6} On May 28, 2019, the court of appeals dismissed the petition,
concluding that the juvenile court’s transfer order satisfied the requirements of R.C.
2152.12 and Juv.R. 30. The court also dismissed Taylor’s constitutional challenge
for two reasons: his affidavit listing his prior civil actions and appeals failed to
comply with the requirements of R.C. 2969.25(A) and his petition was barred by
res judicata.
        {¶ 7} Taylor timely appealed to this court. As proposition of law No. I,
Taylor asserts that the court of appeals erred in dismissing his constitutional claims




                                          2
                                 January Term, 2020




on procedural grounds. And as proposition of law No. II, Taylor challenges the
constitutionality of the statutory mandatory-transfer scheme.
                                       Analysis
       {¶ 8} The court of appeals correctly dismissed Taylor’s petition because it
does not comply with the statutory requirements of R.C. 2969.25(A).
       {¶ 9} R.C. 2969.25(A) requires an inmate commencing a civil action in the
court of appeals against a government entity or employee to file an affidavit listing
each civil action or appeal that he has filed in the past five years. For each action
or appeal, the inmate must provide (1) a brief description of the nature of the action
or appeal, (2) the case name, case number, and court in which the action or appeal
was brought, (3) the name of each party to the action or appeal, and (4) the outcome
of the action or appeal. The requirements of R.C. 2969.25 are mandatory, and
failure to comply with them subjects an inmate’s action to dismissal. State ex rel.
Perotti v. Clipper, 151 Ohio St. 3d 132, 2017-Ohio-8134, 86 N.E.3d 331, ¶ 3.
       {¶ 10} Taylor filed an affidavit listing the civil actions that he had filed in
the previous five years. However, Taylor failed to provide its case name and
number, the court in which it was brought, and the outcome of the case. Thus,
Taylor’s petition is fatally defective because he did not comply with R.C.
2969.25(A).
       {¶ 11} Taylor acknowledges that he did not provide some of the details
about his prior civil actions but requests leniency as a pro se litigant. But “ ‘[i]t is
well established that pro se litigants are presumed to have knowledge of the law
and legal procedures and that they are held to the same standard as litigants who
are represented by counsel.’ ” State ex rel. Fuller v. Mengel, 100 Ohio St. 3d 352,
2003-Ohio-6448, 800 N.E.2d 25, ¶ 10, quoting Sabouri v. Dept. of Job & Family
Servs., 145 Ohio App. 3d 651, 654, 763 N.E.2d 1238 (10th Dist.2001). Thus, this
claim lacks merit.




                                           3
                            SUPREME COURT OF OHIO




                         Motion to File Amended Brief
       {¶ 12} On September 12, 2019, Taylor filed a motion for leave to file an
amended brief instanter. But in view of the defects in Taylor’s petition, we deny
his motion to file an amended brief.
       {¶ 13} We affirm the judgment of the court of appeals.
                                                                Judgment affirmed.
       O’CONNOR, C.J., and FRENCH, FISCHER, DEWINE, DONNELLY, and
STEWART, JJ., concur.
       KENNEDY, J., concurs in judgment only.
                              _________________
       Gudonavon J. Taylor, pro se.
       Dave Yost, Attorney General, and M. Scott Criss, Assistant Attorney
General, for appellee.
                              _________________




                                       4